DETAILED ACTION
Response to Amendment
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 11/09/2021; claim(s) 1- 11 & 14- 20 is/are pending in this application; claim(s) 1 & 20 is/are independent claim(s), and the claims 12- 13 are cancelled by the applicant.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments	
	 Applicant’s arguments with respect to amended features of the claim(s) 1 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	 Examiner notes that the limitation “based on the item to be stored corresponding to a same item or a same type of item as the specific item” (claim 1 and similarly in claim 20) is a newly claimed subject matter (not part of the previously presented and currently cancelled claims 12- 13). Therefore, please further note that new interpretation of Olson and Ramirez references is applied in this Office Action necessitated by the applicant’s amendment.

[0024], In one configuration, the system may include a customer docking station associated with the customer recipient …In yet another approach, the control circuit adjusts the authentication level required for access to the customer docking station. This may be particularly helpful for situations where the delivered contents of the storage may warrant a different level of protection. For example, prescriptions or alcohol delivered in a storage locker may require a higher level of authentication to prevent children from accessing a storage locker. In yet another approach, a customer electronic device may be configured to remotely unlock a particular storage locker.

[0062] By one approach, the control circuit 102 may customize the authentication level for each of the storage lockers 138. For example, the authentication level for one storage locker may be the walking gate detection and the GPS-enabled history confirmation while the authentication level for another storage locker may be the delivery code and the Bluetooth confirmation. The assignment of the authentication level for each of the storage lockers 138 may be based on respective contents of each of the storage lockers 138, location of the docking stations 150, and/or electronic security capabilities of the customer electronic device 114 and/or the delivery agent electronic device 118. By another approach, the first authentication aspect or the second authentication aspect may occur via the customer electronic device 114 carried by the customer 116.

Claims Interpretation
	In view of the latest amendments made to the claims and clarifying comments provided by the applicant’s reply (see, Remarks, page 7), the outstanding interpretations under 112(f) are withdrawn.

Claim Rejections - 35 USC § 103
Claim(s) 1-9, 16, & 18- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 20130111936 A1) in view of Ramirez et al. [Ramirez] (US 20150013354 A1), and in further view of Wilkinson et al [Wilkinson] (US 20180165636 A1). Olson and Ramirez are reference of the record. The combination of Olson, Ramirez, and Wilkinson is referred as ORW hereinafter.

Regarding claim 1, Olson teaches/suggests an artificial intelligence (AI) refrigerator [Fig. 1] comprising: (Fig. 1, [0050]);
i) a main body [housing/enclosure of the refrigerator shown in fig. 1] (Fig. 1);
ii) a storage compartment [inner storing part of the refrigerator] provided inside the main body and comprising a plurality of separate storage sections [individual parts (e.g., "a range of 20 to 50 of the plurality of refrigerator drawers 8" wherein "the temperature of each of the plurality of refrigerator drawers 8 is independently controlled", para. 0026 and "door shelves 23") of the refrigerator compartments 1, refrigerator door 2, and freezer compartment 4] (Figs. 1-5, [0017, 024, 0050]);
iii) a door part ["refrigerator door 2" with "a refrigerator door handle 24", fig. 1] for opening and closing the storage compartment ([0034]);
iv) a memory [memory used by the refrigerator chipset(s) 14/81 of figs. 7-8] configured to store registered user authentication information corresponding to each of the plurality of separate storage sections (Figs. 7- 8, [0031, 0036, 0050]); and
v) a controller ["refrigerator chipset 14" and/or "drawer chipset 81", fig. 6] configured (interpreted as direct/indirect) to:
- ["The first face 841 is the face the user sees and interacts with to unlock or open the drawer” using various authentication methods including biometrics like fingerprint scanners discussed in para. 0050] a storage section [particular drawer 8] among the plurality of separate storage sections corresponding to the authenticated user ([10005, 0022, 0044-0046, 0050]).
While Olson teaches that a controller/chipset(s) of a refrigerator installed in multi-person environment, uses one or more authentication methods (see para. 0050) to unlock/open the inner drawers 8, it is silent on explicitly teaching the controller (directly/indirectly) configured to open the door part (front door 22 because a user can simply pull the handle 24 shown in fig. 1) based on a user of the refrigerator being authenticated. Put differently, Olson is silent on teaching requiring authentication using an authentication method to open the door part (outside door 22).
Accordingly, Olson does not clearly teach the controller configured to:
a) open the door part based on a user being authenticated using an authentication method;
b) select a different authentication method based on an item to be stored in the storage compartment, and when an additional level of authentication is set for storing a specific item, automatically select the different authentication method meeting the additional level of authentication based on the item to be stored corresponding to a same item or a same type of item as the specific item as claimed.
Ramirez is directed to an intelligence refrigerator appliance with various monitoring sensors, display screen, and one or more user pattern recognition programs to determine whether to continue to allow an access or to deny the access to a refrigerator appliance ([0010, 0078-0079). Specifically, Ramirez teaches an artificial intelligent refrigerator ["appliance 502", analogous to Olson's appliance shown in fig. 1] a door 504", fig. 8] for opening and closing the storage compartment and a controller [CPU of the appliance 502] configured to open the door part based on a user being authenticated using ["the door 504 may unlock for person 540 and person 544 after the system recognizes the users face and/or voice"] an authentication method ([0081-0089]). 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Ramirez and Olson because they both related to a computer controlled refrigerator used in multi-person environments and (2) modify the system of Olson to require user(s) being authenticated not only for the individual storage sections (drawers 8) but also for the front door (refrigerator door 2) using an authentication method (e.g., recognizes the users face and/or voice, see para. 0088 of Ramirez) as suggested by Ramirez. Doing so only authorized users (rather than anybody who physically can try to pull the handle 24) of the refrigerator can be given access to even the shared shelves (e.g., storage shelf 9, door shelves 23) thereby further improving the security of its refrigerator (Ramirez, [0079, 0083]). Furthermore, Ramirez teaches monitoring of the activities of all the users who try to open the outside door to improve the security.
However, Olson in view of Ramirez still does not clearly teach the limitation (b) (i.e., select a different authentication method based on an item to be stored in the storage compartment, and when an additional level of authentication is set for storing a specific item, automatically select the different authentication method meeting the additional level of authentication based on the item to be stored corresponding to a same item or a same type of item as the specific item) as claimed.
Wilkinson is directed to computerized controlling accessing of at least a docking station [“docking station 130”/150, analogous to Olson’s refrigerator] having pluralities of the storage sections [lockers 126/136, analogous to Olson’s drawers] used in multi-user environment (Fig. 1, [0041, 0049]). Specifically, Wilkinson teaches an artificial intelligence (AI) appliance [docking station] comprising:
a controller [processor of the docking station that allows communicating with the control circuit 102 of fig. 1] configured to select a different authentication method based on an item  [“contents of the particular storage locker 136” information is used to assign an authentication level required for access to the customer docking station 130] to be stored in the storage compartment, and when an additional level of authentication [adjusted authentication level (“may adjust the authentication level required for access”)] is set for storing a specific item [“determination of the contents”], automatically select [“the control circuit 102 may require customer authentication prior to opening the particular storage locker 136”] the different authentication method meeting the additional level of authentication based on the item to be stored corresponding to a same item or a same type of item as the specific item ([0023, 0050-0053, 0061-0062, 0084]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Wilkinson and Olson in view of Ramirez because they both related to accessing a shared storage appliance having pluralities of individually lockable storage sections and (2) modify the controller of the refrigerator of Olson in view of Ramirez to allow select a different authentication method based on an item to be stored in the storage compartment, and when an additional level [adjusted  of authentication is set for storing a specific item [“alcohol” item], automatically select the different authentication method meeting the additional level of authentication based on the item to be stored corresponding to a same item or a same type of item as the specific item as suggested by Wilkinson. Doing so access to the certain food items (like alcohol) of the storage sections (drawers 8 of the refrigerator) by minors/children can be prevented because such items warrant different level of protection (Wilkinson, [0023]). Therefore, the combination of Olson, Ramirez, and Wilkinson teaches each and every limitation of the claim 1 and renders invention of this claim obvious to PHOSITA.

Regarding claim 2, ORW further teaches the artificial intelligent refrigerator of claim 1, wherein the storage compartment comprises a refrigeration compartment and a freezer compartment (Olson, Fig. 2, [0016]).  

Regarding claim 3, ORW further teaches the artificial intelligent refrigerator of claim 1, wherein the plurality of separate storage sections comprises:
a plurality of personal storage sections [“drawers”] that are locked such that different registered users have access to different corresponding personal storage sections [drawers 8 are individually managed] among the plurality of personal storage sections and at least one shared storage section that is matched to a plurality of registered users (Olson, Fig. 2, [0025, 0034] & Fig. 1 of Wilkinson).

Regarding claim 4, ORW further teaches the artificial intelligent refrigerator of claim 3, wherein the at least one shared storage section is unlocked [unlocking main door 2 of Olson causes accessing of the shared area of the refrigerator when applying the technique of Ramirez] to allow use by all users of the plurality of registered users for authentication ((Ramirez, [0088]).

Regarding claim 5, ORW further teaches the artificial intelligent refrigerator of claim 3, wherein the at least one shared storage section is locked to allow use by a subset [a set S is subset of itself accordance to set-theory as can be clear to PHOSITA. Thus, anybody who has access to the front door also has access to the shared shelves of the refrigerators. Even all the people who are registered to access the front door as in Ramirez can be a subset of all the people. When the front door is locked, the shared shelves are also locked] of the plurality of registered users for authentication (Olson, [0050], fig. 1, & Ramirez, [0088]).

Regarding claim 6, ORW further teaches the artificial intelligent refrigerator of claim 3, further comprising a display [“digital control interface 26 displays the current status of the plurality of refrigerator drawers 8”] provided in the door part, wherein the display is configured to display an occupancy status and locked status of the plurality of separate storage sections (Olson, [0036], fig. 1 & Ramirez, [0087]).

Regarding claim 7, ORW further teaches the artificial intelligent refrigerator of claim 6, wherein the controller is further configured to cause the display to display displays 

Regarding claim 8, ORW further teaches the artificial intelligent refrigerator of claim 7, wherein the display further comprises
 a light-emitting portion [“control interface 26 comprises a liquid crystal display (LCD) touch screen, or any other known technology”] for displaying the plurality of separate storage sections in such a way as to make the plurality of separate storage sections visually distinct from one another, wherein, upon receiving an input of authentication request information from a user registered for authentication, the controller is further configured to control an operation of the light-emitting portion to display a personal or shared storage section available to the user in a different color [[from]] than other storage sections (Olson, [0036, 0055] & Ramirez, [0087]).

Regarding claim 9, ORW further teaches the artificial intelligent refrigerator of claim 1, wherein the authentication method comprises comparing at least one of2:
user-input touch pattern information to touch pattern information registered in the memory (Ramirez, [0078-0079]);

 user- input facial information to facial information registered in the memory; user-input iris information to iris information registered in the memory; or user-input voiceprint information to voiceprint information registered in the memory (Wilkinson, [0021]).

Regarding claim 16, ORW further teaches the artificial intelligent refrigerator of claim 1, wherein the storage compartment further comprises: 
a first storage module and a second storage module which are matched to a registered user, are in an unlocked state, and are individually attachable [“refrigerator drawers 8 is removably positioned”] and detachable (Olson, Figs. 2, 5, [0042-0043]); 
a detection sensor [e.g., “upon detecting that the drawer has been opened, the usage sensor 89 sends a signal”] that detects whether the first storage module or the second storage module are attached or detached (Olson, [0052]); and
 a lighting part [LED text/LED matrix with status of activation is displayed only when the each drawer is mounted/closed] that is activated when the first storage module and the second storage module are attached (Olson, [0053]).

Regarding claim 18, ORW further teaches the artificial intelligent refrigerator of claim 16, wherein the first storage module [first drawer 8] and the second storage module [second drawer] each are covered [Fig. 4 shows drawers 8 can be covered during closed state. Furthermore, PHOSITA can design to use additional upper cover(s) with holes or not depending on temperature insulation/control needs and design choice to make the with an upper cover having a plurality of cold air through-hole (Olson, [0023- 0027] & Ramirez, [0036]).

Regarding claim 19, ORW further teaches the artificial intelligent refrigerator of claim 16, wherein the first storage module and the second storage module have no upper cover [during open state the drawers have no cover. Furthermore, PHOSITA can design to use upper cover or not depending on temperature insulation/control needs] (Fig. 4, [0023- 0027]).

Regarding claim 20, ORW teaches/suggests invention of this claim for the similar reasons set forth above in claim 1.

Claim 10- 11, 15, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ORW (as discussed in claim 1) in view of Bostick (US 20130239191 A1). Bostick is reference of the record.

Regarding claim 10, ORM further teaches artificial intelligent refrigerator of claim 1, wherein the controller is further configured to analyze behavioral patterns of a user related to authentication (Ramirez, [0079] & Wilkinson, [0021]).
However, ORM fails to teach to issue a notification to the user asking whether the user wants to change the authentication method based on the analyzing as claimed.
Bostick teaches a computer system [e.g., client 102, analogous to drawer chipset 81 and/or refrigerator chipset 14 and associated circuitry of Olson] that employs biometric authentication to control user authentication and prevent exploitation of valuable information stored inside the computer system from an insider threat ([0001, 0012]). Specifically, Bostick teaches wherein the controller is further configured to analyze behavioral patterns of a user related to authentication and to issue a notification to the user asking [“a notification message to an administrator of the system, an email to one or more system users, or other automated action to prevent or reduce a breach of the physical” and “taking defensive actions to prevent or mitigate a threat” of para. 0020 can be understood as PHOSITA to request to change/upgrade/modify the current authentication means] whether the user wants to change the authentication method ([0016, 0021-0023, 0027, 0031]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Bostic and ORW because they both related to monitoring users’ behavioral patterns related to authentication of one or more user accounts of a computer system (ii) and modify the controller of ORW to issues to issue a notification to the user asking whether the user wants to change the authentication method as in Bostick (Bostick, [0012]). Doing so would allow to take defensive action against security risks/breach from insider users (Bostick, [0012]).

Regarding claim 11, ORW further teaches/suggests the artificial intelligent refrigerator of claim 1, wherein the authentication method is 
Bostick teaches a computer system [e.g., client 102, analogous to drawer chipset 81 and/or refrigerator chipset 14 and associated circuitry of Olson] that employs biometric authentication to control user authentication and prevent exploitation of valuable information stored inside the computer system from an insider threat ([0001, 0012]). Specifically, Bostick teaches the authentication method is automatically changed [“an authentication confidence metric can be adjusted” and “access to the computer system should be changed”] to fit behavioral patterns of a user based on a result of what is learned from the behavioral patterns of the user related to authentication ([0016, 0021-0023, 0027, 0031]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Bostic and ORW because they both related to monitoring users behavior patterns related to authentication of one or more user accounts of a computer system and (ii) modify the controller of ORW to cause the authentication method automatically changed to fit behavioral patterns of a user based on result of what is learned from the behavioral patterns of the user related authentication  for the purpose of mitigating risk from insider users/employees (Bostick, [0012]). 
Regarding claim 15, ORW further teaches the artificial intelligent refrigerator of claim 1, further comprising a communication part that communicates with a plurality of user terminals (Olson, [0032-0033]). 

Bostick teaches a computer system [e.g., client 102, analogous to drawer chipset 81 and/or refrigerator chipset 14 and associated circuitry of Olson] that employs biometric authentication to control user authentication and prevent exploitation of valuable information stored inside the computer system from an insider threat ([0001, 0012]). Specifically, Bostick teaches/suggests an artificial intelligent computer system comprising a communication part that communicates with a plurality of user terminals, wherein, when a second user [“upon detecting that collected biometric information, such as behavioral interaction information, exceeds an allowable threshold”] makes an unauthorized attempt to use a storage section corresponding to a first user, the controller is further configured to transmit message [“controller of the system can provide one or more e-mails containing detailed information about the alert” and “an email to one or more system users” to mitigate the problem of “exploitation of that valuable information from an insider threat”] to a user terminal of the first user through the communication part, wherein the message indicates that the second user has made an unauthorized attempt to use the storage section corresponding to the first user ([0016, 0021-0023, 0027, 0031]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Bostic and ORW because they both related 

Regarding claim 17, ORW teaches the artificial intelligent refrigerator of claim 16, further comprising a communication part that communicates with a plurality of user terminals (Olson, [0032]) but fails to teach wherein the controller is further configured to transmit a user terminal of the registered user through the communication part, wherein the message indicates that an unregistered user has made an unauthorized attempt to use the first storage module or the second storage module.
Bostick teaches a computer system [e.g., client 102, analogous to drawer chipset 81 and/or refrigerator chipset 14 and associated circuitry of Olson] that employs biometric authentication to control user authentication and prevent exploitation of valuable information stored inside the computer system from an insider threat ([0001, 0012]). Specifically, Bostick teaches/suggests an artificial intelligent computer system comprising a communication part that communicates with a plurality of user terminals, wherein the controller is further configured to transmit a message [“provide one or more e-mails containing detailed information”. PHOSITA knows that the contents of the message can include various information depending on situation what causes to send the email including even when a registered/unregistered user made an attempt to access the drawers depending on the security policy] to a user terminal of the registered user through the communication part, wherein the message indicates that an unregistered user has made an unauthorized attempt to use the first storage module or the second storage module ([0016, 0021-0023, 0027, 0031]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Bostic and Olson in view of Ramirez because they both related to monitoring users behavior patterns related to authentication of one or more user accounts of a computer system (ii) and modify the controller of ORW to cause its controller to transmit an email to a user terminal of the registered user through the communication part, wherein the message indicates that an unregistered user has made an unauthorized attempt to use the first storage module or the second storage module. Doing so would encourage registered user to take defensive action(s) to discourage insider users/employees breaching the security of the account associated with the registered user (Bostick, [0012]). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ORW (as discussed in claim 1) in view of Clark et al. [Clark] (US 20170286940 A1).

Regarding claim 14, while ORW teaches of wherein the determination of whether the item to be stored corresponds to the same item or the same type of item as the specific 
Clark is directed to a system and method of automatically discriminating between restricted items and unrestricted items brought by pluralities of customers to payment register(s) of a store ([0011]). Specifically, Clark teaches using [“camera 170 recognizing that customer 142 has presented restricted items 112 for purchase”] camera image recognition to determine whether items to be stored corresponds to the same items [alcohol] or same type [“items such as alcohol, tobacco, spray paint, or any other type of item”] of the specific items ([0011, 0024]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Clark and ORW because they both related to tracking items brought by the pluralities of the users and use the camera image recognition to discriminate whether the one or more users of the refrigerator are bringing restricted items to store or non-restricted items as suggested by Clark. Clark teaches an example known technique (using camera recognition) that can be used by the controller of system of ORW to quickly and easily determine whether one or more items brought to store in the drawers/lockers include restricted items or not (Clark, [0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Carson et al. (US 20130253700 A1) teaches/suggests a distribution machine 10 comprising a controller configured to select a different authentication method [“controlled substances” vs non-controlled substances authentication rules are different] based on an item to be - in the storage compartment, and when an additional level of authentication is set for storing a specific item, automatically select the different authentication method meeting the additional level of authentication based on the item to be stored corresponding to a same item or a same type of item as the specific item (Fig. 1, [0129], claim 9).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “however, there is not a refrigerator that specifically exists for exclusive use by multiple individuals in a multi-person office environment”. This is similar to problem described by the applicant’s paras. 003- 004.
        2 Examiner notes the claim is amended to require only one authentication method out of many choices.